 Case 3:20-cv-01866-IM        Document 114        Filed 06/11/21      Page 1 of 24



BENBROOK LAW GROUP, PC
BRADLEY A. BENBROOK*
STEPHEN M. DUVERNAY*
400 Capitol Mall, Suite 2530
Sacramento, CA 95814
Telephone: (916) 447-4900
brad@benbrooklawgroup.com
MITCHELL LAW PLLC
JONATHAN F. MITCHELL*
111 Congress Avenue, Suite 400
Austin, TX 78701
Telephone: (512) 686-3940
jonathan@mitchell.law
MURPHY & BUCHAL LLP
JAMES L. BUCHAL
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
Telephone: (503) 227-1011
jbuchal@mbllp.com
*Admitted pro hac vice
Counsel for Plaintiffs and the Proposed Class

                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                     PORTLAND DIVISION


GREAT NORTHERN RESOURCES, INC.,                      Case No.: 3:20-cv-01866-IM (Lead Case)
DYNAMIC SERVICE FIRE AND SECURITY,                   Case No.: 3:20-cv-02022-IM (Trailing Case)
LLC, and WALTER VAN LEJA, on behalf of
themselves and others similarly situated,
                                                     SUPPLEMENTAL JOINT
                      Plaintiffs,                    DECLARATION IN SUPPORT OF
                                                     PLAINTIFF’S MOTION FOR FINAL
       v.                                            APPROVAL AND MOTION FOR AWARD
                                                     OF ATTORNEYS’ FEES AND
KATY COBA, in her Official Capacity as State         REIMBURSEMENT OF EXPENSES
Chief Operating Officer and Director of the
OREGON DEPARTMENT OF                                 Hearing Date: June 21, 2021
ADMINISTRATIVE SERVICES; OREGON                      Time: 2:00 p.m.
DEPARTMENT OF ADMINISTRATIVE                         Judge: Hon. Karin J. Immergut
SERVICES; THE CONTINGENT; BLACK                      Courtroom: 13A
UNITED FUND OF OREGON and DOES 1-
10,
                      Defendants.




    SUPP. JOINT DECLARATION IN SUPPORT OF MOTION FOR FINAL APPROVAL AND MOTION FOR ATTORNEYS’ FEES
 Case 3:20-cv-01866-IM         Document 114        Filed 06/11/21      Page 2 of 24




       We, Jonathan F. Mitchell, Bradley A. Benbrook, Stephen M. Duvernay, and James L.
Buchal, jointly declare as follows:
       1.      Jonathan F. Mitchell is an attorney at Mitchell Law PLLC. Bradley A. Benbrook
and Stephen M. Duvernay are attorneys at Benbrook Law Group, PC. James L. Buchal is an
attorney at Murphy & Buchal LLP. They make this Declaration based on their personal
knowledge, and if called as a witness, each of them could and would competently testify to the
matters stated herein. Counsel submit this joint declaration in support of Plaintiff Great Northern
Resources, Inc.’s Motion for Final Approval of Class Action Settlement and Motion for Attorneys’
Fees and Reimbursement of Expenses.
A.     Final Approval.
       2.      On May 12, 2021, Plaintiff filed a motion for final approval of the Settlement and
an application for attorneys’ fees, costs, and expenses and for the Service Award. ECF Nos. 107–

112. See Preliminary Approval Order, ECF No. 94, at ¶ 7.
       3.      On May 13, 2021, Class Counsel provided copies of those filings to the Settlement
Administrator for posting on the Settlement Website.
       4.      On June 3, 2021, the Settlement Administrator provided Class Counsel with copies
of all completed opt-out notifications and a final list of all who had timely and validly excluded
themselves from the Settlement Class. See Preliminary Approval Order, ECF No. 94, at ¶ 6. True

and correct copies of the opt-out notifications and list provided by the Settlement Administrator
are attached as Exhibit 1 and Exhibit 2 to this declaration. In total, the Settlement Administrator
received four timely and valid opt-out notifications from Class Members.
       5.      No objections were electronically filed by the objection deadline, and Class
Counsel has not received any objections by mail, which were required to be postmarked by May
28, 2021. Preliminary Approval Order, ECF No. 94, at ¶ 6.
       6.      As a result, Great Northern and Class Counsel do not have any objections to
respond to and no reply is necessary in support of the final approval motion.




       SUPP. JOINT DECLARATION IN SUPPORT OF MOTION FOR ATTORNEY’S FEES, COSTS, AND SERVICE AWARD
                                                  -1-
 Case 3:20-cv-01866-IM           Document 114        Filed 06/11/21      Page 3 of 24




B.       Class Counsel’s Time.
         7.      Class Counsel submits the information below to detail work through the final
approval hearing on June 21, 2021, that was not included in the calculations set forth in Plaintiff’s
Motion for Attorneys’ Fees and Reimbursement of Expenses, ECF No. 110.
         8.      Class Counsel maintain contemporaneous daily time records that set forth the
specific services rendered by their firms. Class Counsel have reviewed their billing records for the
case and relied on them to create a task-specific compilation of billing entries for each timekeeper
who performed work related to this case. Class Counsel affirm that the information set forth in
below accurately sets forth the time Class Counsel spent litigating this case.
         9.      Class Counsel’s previous Joint Declaration, ECF No. 108, set forth their time spent
litigating this case through May 10, 2021. Due to a clerical error, however, the calculations for
Jonathan Mitchell only included his work through May 9. As a result, Mr. Mitchell’s time from

May 10 (for 0.2 hours) was not included in the initial request and is included below.



 Post-May 10 Matters                       JFM            BAB            SMD            JLB
 Communications with class                  0.0            0.7            1.0            0.0
 administrator re status, class
 response to notice, and analysis
 re same.
 Analysis, drafting, editing, and           1.4            6.5            11.4           0.0
 finalizing motions for final
 approval and motion for
 attorneys’ fees and service
 award.
 Research, analysis, drafting, and           .8            8.2            8.1            1.1
 editing proposed orders and
 declaration in support of motion
 for final approval and motion for
 attorneys’ fees and service
 award; communications with co-
 counsel, opposing counsel, and
 client re same.
 Prepare for and attend final                2              2             0.0            0.2
 approval hearing.
 [ANTICIPATED]

 Total                                      4.2            17.4           20.5           1.3

         SUPP. JOINT DECLARATION IN SUPPORT OF MOTION FOR ATTORNEY’S FEES, COSTS, AND SERVICE AWARD
                                                    -2-
 Case 3:20-cv-01866-IM         Document 114        Filed 06/11/21      Page 4 of 24




5/10/21–6/21/21
                           Rate                Total                  Request
 Jonathan F. Mitchell      $537                4.2                    $2,255.40
 Bradley A. Benbrook       $490                17.4                   $8,526.00
 Stephen M. Duvernay       $390                20.5                   $7,995.00
 James L. Buchal           $450                1.3                    $585.00
 Total                                         43.4                   $19,361.40

       10.     In addition to their fees, Class Counsel incurred $398.87 in additional recoverable
expenses for Mr. Mitchell’s and Mr. Benbrook’s travel to Oregon for the final approval hearing. A
true and correct copy of invoices showing these expenses is attached as Exhibit 1 to this
declaration. In addition, Class Counsel anticipates incurring roughly $150 in Uber charges
associated with trips to and from the airports.
       11.     Combining the amounts above with the amounts set out in Class Counsel’s prior
Joint Declaration (ECF No. 120), the total amount of fees requested is calculated as follows:


                           Rate                Total                  Request
 Jonathan F. Mitchell      $537                52.8                   $28,353.60
 Bradley A. Benbrook       $490                206.3                  $101,087.00
 Stephen M. Duvernay       $390                164.7                  $64,233.00
 James L. Buchal           $450                9.2                    $4,140.00
 Total                                         433                    $197,813.60

       And the total amount of expenses sought for reimbursement is $1,950.87.
       12.     In the event the Court does not hold a hearing in light of the absence of objections
by class members, the total amount of fees requested would be reduced by $2,054, resulting in a
revised total of $195,759.60 in requested fees; and the requested expense reimbursement would be
reduced by$548.87, resulting in a total amount of $1,402 in requested expense reimbursement.




       SUPP. JOINT DECLARATION IN SUPPORT OF MOTION FOR ATTORNEY’S FEES, COSTS, AND SERVICE AWARD
                                                  -3-
 Case 3:20-cv-01866-IM         Document 114        Filed 06/11/21      Page 5 of 24




       We declare under penalty of perjury under the laws of the United States of America that the
forgoing is true and correct. Executed June 11, 2021.


  s/ Jonathan F. Mitchell                        s/ Bradley A. Benbrook
  ________________________________               ________________________________
  Jonathan F. Mitchell                           Bradley A. Benbrook


  s/ Stephen M. Duvernay                         s/ James A. Buchal
  ________________________________               ________________________________
  Stephen M. Duvernay                            James A. Buchal




       SUPP. JOINT DECLARATION IN SUPPORT OF MOTION FOR ATTORNEY’S FEES, COSTS, AND SERVICE AWARD
                                                  -4-
Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 6 of 24




                        EXHIBIT 1
                 Case 3:20-cv-01866-IM                 Document 114        Filed 06/11/21   Page 7 of 24


  From:    Alaska Airlines service@ifly.alaskaair.com
Subject:   Your confirmation receipt: RYMNBQ for your flight on 6/21/21.
   Date:   June 4, 2021 at 3:57 PM
     To:   jfmitchell@mac.com




      Face coverings are required to fly. Some states have additional requirements
      for travel that may impact your plans. Please visit our website before your trip
      for up‑to‑date information.




                                            Jonathan,
                                           you’re all set.
                        We can't wait to see you on board. Before you fly, view full
                        reservation details or make changes to your flight online.




                                                          MANAGE TRIP



                                                       Confirmation code:

                                                        RYMNBQ




                                                                                                       Exhibit 1
                                                                                                    Page 1 of 18
    Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21    Page 8 of 24




Alaska
Flight 164
Boeing 737-900
(Winglets)

Traveler(s)
Jonathan Mitchell
Seat: , Class: X (Coach)




    Mon, Jun 21                                             Mon, Jun 21
     10:10 AM                                                11:10 AM

      SEA                                                   PDX
         Seattle                                            Portland, OR




Alaska
Flight 2334
Embraer 175

Traveler(s)
Jonathan Mitchell
Seat: , Class: X (Coach)

Flight Operated by Horizon Air as AlaskaHorizon. Check in with Alaska
Airlines.




    Mon, Jun 21                                             Mon, Jun 21
     08:45 PM                                                09:41 PM

     PDX                                                     SEA        Exhibit 1
                                                                     Page 2 of 18
     Case 3:20-cv-01866-IM            Document 114      Filed 06/11/21      Page 9 of 24




       PDX                                                                 SEA
      Portland, OR                                                            Seattle




Summary of airfare charges

Jonathan Mitchell
Mileage Plan # *****9900
Ticket 0272185081804

Base fare and surcharges                                                              $119.06
Taxes and other fees                                                                   $37.73
Per-person total                                                                      $156.79

Total charges for air travel                                                          $156.79

View all taxes, fees and charges.


Nonrefundable fare of $156.79 was charged to the Visa card with number ************2519 held by
Jonathan F Mitchell on Jun 4, 2021.




Saver fare restrictions

This is a Saver fare reservation. It is not eligible for refund or credit beyond
the first 24 hours after booking. Saver tickets purchased within 24 hours of
scheduled departure are not eligible for refunds or cancellations.

In most cases Saver seats are assigned at the gate on a space-available
basis, and parties of two or more might not be seated together.


Trip insurance by Allianz Global Assistance
                                                                                          Exhibit 1
                                                                                       Page 3 of 18
   Case 3:20-cv-01866-IM   Document 114     Filed 06/11/21   Page 10 of 24


Trip insurance by Allianz Global Assistance

Purchase travel insurance benefits and travel assistance services for your
trip from Allianz Global Assistance. Learn more.




           Next time book with miles.
    Apply today and get a 40,000 bonus mile offer, 3x miles on eligible
       Alaska Airlines purchases and Alaska's Famous Companion
                              Fare™ offer.‡



                               APPLY NOW




                     Get set to jet set!
           Our commitment to Next-Level Care means we’ve
       implemented 100+ ways to maintain the highest standard of
                                                                        Exhibit 1
                                                                     Page 4 of 18
   Case 3:20-cv-01866-IM    Document 114    Filed 06/11/21   Page 11 of 24


        implemented 100+ ways to maintain the highest standard of
          safety throughout your travels. Let us help you feel great
                     about flying through your journey.



                               LEARN MORE




Before you fly
Baggage


Carry-on baggage: On Alaska Airlines flights, each traveler is limited to one
carry-on bag plus one personal item. See our carry‑on baggage page for
the latest policies and size information.


Checked baggage: Alaska Airlines rules and fees apply for this itinerary.

                                                                          Exhibit 1
                                                                       Page 5 of 18
    Case 3:20-cv-01866-IM           Document 114          Filed 06/11/21      Page 12 of 24

Checked baggage: Alaska Airlines rules and fees apply for this itinerary.
See the checked baggage page for details and exceptions.

Alaska Airlines baggage service guarantee: Get your bag in 20 minutes or
less, guaranteed.
The federal government has specific restrictions about hazardous materials in carry-on and checked
baggage. Failure to declare hazardous materials may result in civil and criminal penalties. For more
information, visit the FAA website.



Flight notifications


Don't miss important travel information. Get alerts about departures,
arrivals, gate changes, cancellations and more.


Sign up for email deals


Our email deals feature exclusive fare sales, discount code and web
specials tailored to your preferences, as well as Alaska Airlines Mileage
Plan™ offers and news. Sign up.


Check-in


When traveling on Alaska Airlines, save time by checking in online 1–24
hours prior to departure. You can also check in at one of our airport kiosks,
at the ticket counter or with our mobile app.
For more information about minimum check-in times, required identification, international travel and
traveling with minors, please visit our website.




What to expect on board
Inflight service


We've equipped almost all of our fleet with inflight Wi-Fi so you can surf
the web or stay productive in flight. For more information, please see our
onboard guide.
                                                                                             Exhibit 1
                                                                                          Page 6 of 18
    Case 3:20-cv-01866-IM            Document 114       Filed 06/11/21       Page 13 of 24


onboard guide.


Visit our website for the most up-to-date information on inflight food and
beverage services and what to expect.


Service requests


Alaska Airlines provides a meet-and-assist service for travelers who need
assistance through the airport. Request this service online or over the
phone.

Additional services can be requested online or over the phone. More info.

View full details about your flight reservation and fare.
Alaska Airlines reservations: 1‑800‑ALASKAAIR (1‑800‑252‑7522)
Do you have a redress number? If so, and you did not provide it when you made your reservation,
please visit www.alaskaair.com or call reservations. To learn more about redress numbers go to
dhs.gov/trip.




                Book | My account | Preferences | Contact us | oneworld®




       Please review important information about your consumer rights and our
      limitations of liability. You may also wish to review the contract of carriage
                                   applicable to your trip.

       ‡
           Residents of the US and its territories only. See full disclosure for details.

              Reference number TL04358685. Requested at 6/4/21 22:57 PM.

                         This email was sent to jfmitchell@mac.com.

                  Alaska Airlines, PO Box 68900, Seattle, WA 98168‑0900.
                         © 2021 Alaska Airlines. All rights reserved.

                            View our privacy notice or contact us.




                                                                                           Exhibit 1
                                                                                        Page 7 of 18
Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 14 of 24




                                                                   Exhibit 1
                                                                Page 8 of 18
Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 15 of 24




                                                                   Exhibit 1
                                                                Page 9 of 18
Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 16 of 24




                                                                   Exhibit 1
                                                               Page 10 of 18
                  Case 3:20-cv-01866-IM      Document 114        Filed 06/11/21     Page 17 of 24



 Total per passenger
                                                                                                        $138.40
 Fare

                                                                                                        $115.35
 Base fare
                                                                                                        $115.35
 Taxes and fees

                                                                                                         $23.05
nited States Flight Segment Tax DomesYc
                                                                                                          $4.30
S psgr. facility charge
                                                                                                          $4.50
S Sept. 11 security fee
                                                                                                          $5.60
S transportaYon tax
                                                                                                          $8.65



 Each Ycket will be a separate charge on your credit card statement.
 For addiYonal assistance with your reservaYon, call us at 1-800-252-7522 for assistance.

 RULES & RESTRICTIONS
 Flight

      This Ycket is nonrefundable.
      If you are unable to travel, you must noYfy us before the ﬂight departs. If you do not, we will cancel
      your trip and your fare will not be available for future use.
      PromoHonal discounts: Discounts are not applicable to already purchased reservaYons.
      View all fare rules
 Change and cancellaHon

      For Hckets purchased 24 hours or more prior to your scheduled departure Hme, you may also cancel
      and refund it to the original form of payment within 24 hours of the original purchase.
      AddiYonal fares and taxes may apply.
      Any changes and cancellaYons must be made prior to the scheduled departure Yme.
 Baggage

          Carry-on baggage: Each passenger is limited to one carry-on bag that measures up to 22"x14"x9" plus
          one personal item. See our Carry-on baggage page for more informaYon.
          Checked baggage: Your ﬁrst checked bag fee is $30 and the second checked bag fee is $40. All standard
          rules and fees apply. Mileage Plan™ elite members, Alaska Airlines credit card holders and others may
          qualify for excepYons. Please refer to our Checked baggage page for more details, seasonal limitaYons,
          and restricYons.
          Hazardous materials: The U.S. federal government restricts hazardous materials in carry-on and
          checked baggage. Read more about hazardous materials

          Aerosols
          Canned fuel
          Lithium baqeries
          L
                                                                                                  Exhibit 1Page 3 of 4
                                                                                              Page 11 of 18
    Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 18 of 24

Loose ammo
Small engines
Matches
Cigareqe lighters
Oxygen
Flares & ﬁreworks




                                                                       Exhibit 1Page 4 of 4
                                                                   Page 12 of 18
             Case 3:20-cv-01866-IM                      Document 114   Filed 06/11/21   Page 19 of 24




From: Southwest Airlines <southwestairlines@iﬂy.southwest.com>
Reply-To: Southwest Airlines <no-reply@iﬂy.southwest.com>
Date: Thursday, June 10, 2021 at 3:18 PM
To: Brad Benbrook <brad@benbrooklawgroup.com>
Subject: Bradley Benbrook's 06/21 Sacramento trip (38373T): Your reservaFon is conﬁrmed.

    Here's your itinerary and other important travel information.
    View our mobile site | View in browser




                                                                                                   Exhibit 1Page 1 of 6
                                                                                               Page 13 of 18
Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 20 of 24




                                                                   Exhibit 1
                                                               Page 14 of 18
Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 21 of 24




                                                                   Exhibit 1
                                                               Page 15 of 18
Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 22 of 24




                                                                   Exhibit 1
                                                               Page 16 of 18
Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 23 of 24




                                                                   Exhibit 1
                                                               Page 17 of 18
Case 3:20-cv-01866-IM   Document 114   Filed 06/11/21   Page 24 of 24




                                                                   Exhibit 1
                                                               Page 18 of 18
